DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Amendment filed Sept. 8, 2022 has been entered. Claims 1, 3-15 and 17-18 are pending. Claims 1, 4-7 and 9-11 have been amended. Claims 12-14 are withdrawn as being directed towards a non-elected invention. Claims 17-18 are new.


Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites “e enzymatic hydrolysis” in line 5.  This appears to be a typographical error as there is an extra “e” before enzymatic, or if the “e” denotes a step, then it needs to match the format used for steps “a.” and “b.”. Appropriate correction is required.
Claims 17 and 18 are objected to because of the following informalities: Both claims recite “wherein in b1 and b1”. This appears to be a typographical error as the second b1 should be b2. Appropriate correction is required. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8-11, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara et al. (US 2015/0125908 A1; May 7, 2015) in view of LeHoux et al. (US 2012/0118517 A1; May 17, 2012).
Regarding claim 1, Kurihara teaches a process for treating a lignocellulosic biomass comprising:
Pretreating the biomass via cooking to obtain a pretreated substrate,
Solid/liquid separating at least a portion of the pretreated substrate obtained from step a by contacting the mixture with a mixer using a mixing fluid (corresponding to applicant’s upstream substep b1) and extraction/washing using a belt filter, or continuous filter, and a washing fluid to obtain a solid phase and a liquid phase (corresponding to applicant’s substep b2) ([0007]-[0026], [0125]-[0129]). 
Kurihara further teaches recycling, or reusing, at least a portion of the liquid phase extracted from the filter as the mixing fluid at the inlet of the mixer ([0128]-[0129]). 
While Kurihara teaches the process as described above, Kurihara fails to specifically teach that the solid/liquid steps are performed with a continuous mixer. However, it would have been obvious to have the separation process a continuous process using a continuous mixture so as to continually process the biomass material to result in a desired solid/liquid separation. 
 As stated in MPEP 2144.04: In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (Claim directed to a method of producing a cementitious structure wherein a stable air foam is introduced into a slurry of cementitious material differed from the prior art only in requiring the addition of the foam to be continuous. The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.).
As stated above, Kurihara teaches that the filter is a belt filter ([0125]), which corresponds to applicant’s gauze belt filter as it is porous for the liquid to pass. Kurihara fails to teach the belt filter comprises different zones for conveying the mixture successively under partial vacuum to withdraw a liquid phase, but teaches that the washing liquid can be recovered from the recovery line and the recovered washing liquid can be further passed through the filter multiple times ([0129]). 
Therefore, it would have been obvious to one of ordinary skill in the art for the belt filter of Kurihara to comprise multiple zones for withdrawing liquid.
LeHoux teaches a solid/liquid separation process for treating biomass, wherein the solid/liquid separation process comprises a filtration device with a co-current or counter-current configuration in single or multiple stages, corresponding to applicant’s zones. LeHoux further teaches that the solid/liquid separation step involved performing the extraction and washing by conveying the mixture under vacuum to separation the solid and liquid ([0044]-[0069]). 
It would have been obvious to one of ordinary skill in the art to have the solid/liquid separation step of Kurihara be performing using multiple stages under vacuum as such technique is well known in the art to separating solid from liquid biomass as taught by LeHoux. Performing the extraction of Kurihara under vacuum in multiple stages would yield the predictable result of ensuring efficient extraction by reducing the capital cost and energy requirements as taught by LeHoux ([0069]).
Further, it would have been obvious to one of ordinary skill in the art to conveying the mixture of Kurihara successively on different zones under partial vacuum for the same reasons as stated above, to ensure efficient extraction by reducing the capital cost and energy requirements as taught by LeHoux ([0069]).
Kurihara teaches using a continuous belt filter as described above, but fails to specifically teach that it function counter-currentwise between the circulation of the solid/liquid mixture to be separated and the extraction/washing fluid. 
The examiner notes, however, that the direction the continuous filter functions would be dependent on the exact location of the treatment zones in comparison to one another, as well as the flow of the liquid. 
Kurihara teaches using a continuous filter for the same purposed as the instant invention and therefore it would have been obvious to one of ordinary skill in the art to have the filter function in either direction in order to produce the same results, or a desired solid/liquid separation. 
Further, Lehoux teaches that the solid/liquid separation process comprises a filtration device with a co-current or counter-current configuration in single or multiple stages ([0069]), and therefore, as such configuration is well known in the art for processing biomass, it would have been obvious for the filter of Kurihara to function counter-current wise. 
Kurihara further teaches that the operating parameters (e.g. type of filter material, number of separation passes, etc.) can be selected so that the liquid phases have a certain concentration ([0125]-[0129]).
With respect to the exact concentration, it would have been obvious to one of ordinary skill in the art to vary the operating parameters of the separation steps to achieve a desired concentration. It is well known in the art that the type of filter material and number of filter passes will affect the final concentration and therefore it is well within the ordinary skill in the art to vary the operating parameters through routine experimentation to results in a desired concentration. 
Further stated stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 3, Kurihara further teaches that the pretreated substrate is subjected to a hydrolysis step to obtain a hydrolysate ([0021], [0125]). Therefore, Kurihara teaches that the pretreated substrate is subjected to at least one subsequent treatment step and the solid phase obtained in step b is also subjected to at least one subsequent treatment step.
Regarding claims 4-5, Kurihara teaches a process for treating a lignocellulosic biomass comprising:
Pretreating the biomass via cooking to obtain a pretreated substrate,
Solid/liquid separating at least a portion of the pretreated substrate obtained from step a by contacting the mixture with a mixer using a mixing fluid (corresponding to applicant’s upstream substep b1) and extraction/washing using a belt filter, or continuous filter, and a washing fluid to obtain a solid phase and a liquid phase (corresponding to applicant’s substep b2) ([0007]-[0026], [0125]-[0129]). 
Kurihara further teaches recycling, or reusing, at least a portion of the liquid phase extracted from the filter as the mixing fluid at the inlet of the mixer ([0128]-[0129]). 
While Kurihara teaches the process as described above, Kurihara fails to specifically teach that the solid/liquid steps are performed with a continuous mixer. However, it would have been obvious to have the separation process a continuous process using a continuous mixture so as to continually process the biomass material to result in a desired solid/liquid separation. 
 As stated in MPEP 2144.04: In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (Claim directed to a method of producing a cementitious structure wherein a stable air foam is introduced into a slurry of cementitious material differed from the prior art only in requiring the addition of the foam to be continuous. The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.).
As stated above, Kurihara teaches that the filter is a belt filter ([0125]), which corresponds to applicant’s gauze belt filter as it is porous for the liquid to pass. Kurihara fails to teach the belt filter comprises different zones for conveying the mixture successively under partial vacuum to withdraw a liquid phase, but teaches that the washing liquid can be recovered from the recovery line and the recovered washing liquid can be further passed through the filter multiple times ([0129]). 
Therefore, it would have been obvious to one of ordinary skill in the art for the belt filter of Kurihara to comprise multiple zones for withdrawing liquid.
LeHoux teaches a solid/liquid separation process for treating biomass, wherein the solid/liquid separation process comprises a filtration device with a co-current or counter-current configuration in single or multiple stages, corresponding to applicant’s zones. LeHoux further teaches that the solid/liquid separation step involved performing the extraction and washing by conveying the mixture under vacuum to separation the solid and liquid ([0044]-[0069]). 
It would have been obvious to one of ordinary skill in the art to have the solid/liquid separation step of Kurihara be performing using multiple stages under vacuum as such technique is well known in the art to separating solid from liquid biomass as taught by LeHoux. Performing the extraction of Kurihara under vacuum in multiple stages would yield the predictable result of ensuring efficient extraction by reducing the capital cost and energy requirements as taught by LeHoux ([0069]).
Further, it would have been obvious to one of ordinary skill in the art to conveying the mixture of Kurihara successively on different zones under partial vacuum for the same reasons as stated above, to ensure efficient extraction by reducing the capital cost and energy requirements as taught by LeHoux ([0069]).
Kurihara teaches using a continuous belt filter as described above, but fails to specifically teach that it function counter-currentwise between the circulation of the solid/liquid mixture to be separated and the extraction/washing fluid. 
The examiner notes, however, that the direction the continuous filter functions would be dependent on the exact location of the treatment zones in comparison to one another, as well as the flow of the liquid. 
Kurihara teaches using a continuous filter for the same purposed as the instant invention and therefore it would have been obvious to one of ordinary skill in the art to have the filter function in either direction in order to produce the same results, or a desired solid/liquid separation. 
Further, Lehoux teaches that the solid/liquid separation process comprises a filtration device with a co-current or counter-current configuration in single or multiple stages ([0069]), and therefore, as such configuration is well known in the art for processing biomass, it would have been obvious for the filter of Kurihara to function counter-current wise. 
Kurihara further teaches that the pretreated substrate is subjected to a hydrolysis step to obtain a hydrolysate before the liquid/solid separation ([0021], [0125]).
Regarding claim 6, Kurihara discloses that the separated liquid comprises sugary liquors and producing enzymes ([0021]-[0026]). 
Regarding claim 8, Kurihara further teaches that the extraction/washing fluid is heated to a temperature of at least 30 C before introduction into the filter separation apparatus ([0125]). 
The examiner notes that the remaining limitations are optionally by the recititation and/or and therefore are not required. 
As Kurihara teaches heating the extraction/washing fluid, Kurihara meets the claimed limitations. 
Regarding claim 9, Kurihara teaches that the filter is a belt filter ([0125]). 
Kurihara fails to teach the belt filter comprises at least two zones for withdrawing a liquid phase, but teaches that the washing liquid can be recovered from the recovery line and the recovered washing liquid can be further passed through the filter multiple times ([0129]). 
Therefore, it would have been obvious to one of ordinary skill in the art for the belt filter of Kurihara to comprise at least two zones for withdrawing liquid, one zone for withdrawing and reusing the liquid and another for withdrawing a final liquid product. 
Further, as stated above, LeHoux teaches a solid/liquid separation process for treating biomass, wherein the solid/liquid separation process comprises a filtration device with a co-current or counter-current configuration in single or multiple stages, corresponding to applicant’s zones ([0044]-[0069]). 
It would have been obvious to one of ordinary skill in the art to have the solid/liquid separation step of Kurihara be performing using multiple stages as such technique is well known in the art to separating solid from liquid biomass as taught by LeHoux. Performing the extraction of Kurihara in multiple stages would yield the predictable result of ensuring efficient extraction by reducing the capital cost and energy requirements as taught by LeHoux ([0069]).
Regarding claim 10, Kurihara teaches that the washing liquid can be recovered from the recovery line and the recovered washing liquid can be further passed through (e.g. recycled) the solid/liquid separation process (which comprises the mixer) ([0129]). 
Therefore, it would have been obvious to one of ordinary skill in the art for the belt filter of Kurihara to comprise at least two zones for withdrawing liquid, one zone for withdrawing and reusing the liquid and another for withdrawing a final liquid product. 
With respect to the third and/or last zone, the examiner notes that Kurihara fails to specifically teach a third zone, however, such zone would have been obvious to one of ordinary skill in the art as Kurihara teaches that the recovered washing liquid can be further passed through the filter multiple times ([0129]). This is merely a duplication of parts (e.g. adding more zones) for which the liquids can be passed through and recovered, which would have been obvious to one of ordinary skill in the art based upon the teachings of Kurihara.
Additionally, as stated above, it would have been obvious to one of ordinary skill in the art to have the solid/liquid separation step of Kurihara be performing using multiple stages as such technique is well known in the art to separating solid from liquid biomass as taught by LeHoux. Performing the extraction of Kurihara in multiple stages would yield the predictable result of ensuring efficient extraction by reducing the capital cost and energy requirements as taught by LeHoux ([0069]).
Regarding claim 11, Kurihara further teaches that the operating parameters (e.g. type of filter material, number of separation passes, etc.) can be selected so that the liquid phases have a certain concentration ([0125]-[0129]).
With respect to the exact concentration, it would have been obvious to one of ordinary skill in the art to vary the operating parameters of the separation steps to achieve a desired concentration. It is well known in the art that the type of filter material and number of filter passes will affect the final concentration and therefore it is well within the ordinary skill in the art to vary the operating parameters through routine experimentation to results in a desired concentration. 
Further stated stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 15, Kurihara teaches that the biomass is wood, straw, waste building materials, as well as other crops ([0086]).
Regarding claims 17-18, as stated above, the prior art teaches that steps b1 and b2 are carried out in series in a continuous process. 
Kurihara teaches that the washing liquid can be recovered from the recovery line and the recovered washing liquid can be further passed through (e.g. recycled) the solid/liquid separation process (which comprises the mixer) ([0129]) (e.g. in series in a continuous way). 
Additionally, as stated above, it would have been obvious to one of ordinary skill in the art to have the solid/liquid separation step of Kurihara be performing using multiple stages as such technique is well known in the art to separating solid from liquid biomass as taught by LeHoux. Performing the extraction of Kurihara in multiple stages would yield the predictable result of ensuring efficient extraction by reducing the capital cost and energy requirements as taught by LeHoux ([0069]).



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kurihara et al. (US 2015/0125908 A1; May 7, 2015) and LeHoux et al. (US 2012/0118517 A1; May 17, 2012) as applied to claim 4 above, and further in view of Vallee et al. (US 2015/0329888 A1; Nov. 19, 2015).
Regarding claim 7, Kurihara teaches the process as described above with respect to claim 1, and further teaches enzymatic hydrolysis of the pretreated substrate to obtain a hydrolysate containing sugars ([0007]-[0026], [0125]-[0129]), but fails to specifically teach fermenting the hydrolysate to obtain a fermented wine and separating/distilling the fermented wine to obtain a distillation product in the form of an alcohol.
Vallee teaches a process for the production of alcohol by processing biomass to obtain a hydrolysate containing sugar, and further teaches fermenting and distilling the hydrolysate to obtain an alcohol ([0019]-[0031]).
It would have been obvious to one of ordinary skill in the art to further process the hydrolysate of Kurihara using fermentation and distillation depending on the desired used of the end product. Fermenting and distilling the product of Kurihara as taught by Vallee would yield the production of an alcohol and would have been obvious to do so if it was desired to make an alcohol product. 


Response to Arguments
Applicant’s amendments have overcome the claim objection and 112 rejection from the previous Office Action and therefore they have been withdrawn. 
Applicant’s arguments with respect to the 103 rejection have been fully considered but were not found persuasive.  
Applicant argues that Kurihara does not employ a continuous process with a continuous mixture. Applicant further states that LeHoux is directed towards a different process than Kurihara as it does not teach enzymatic hydrolysis and therefore would not have been obvious to combine with Kurihara to modify the process of Kurihara and provide a continuous process. 
This is not found persuasive as applicant's arguments are against the references individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

As stated above, Kurihara further teaches recycling, or reusing, at least a portion of the liquid phase extracted from the filter as the mixing fluid at the inlet of the mixer ([0128]-[0129]). 
While Kurihara teaches the process as described above, Kurihara fails to specifically teach that the solid/liquid steps are performed with a continuous mixer. However, it would have been obvious to have the separation process a continuous process using a continuous mixture so as to continually process the biomass material to result in a desired solid/liquid separation. 
 As stated in MPEP 2144.04: In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (Claim directed to a method of producing a cementitious structure wherein a stable air foam is introduced into a slurry of cementitious material differed from the prior art only in requiring the addition of the foam to be continuous. The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.).
As stated above, Kurihara teaches that the filter is a belt filter ([0125]), which corresponds to applicant’s gauze belt filter as it is porous for the liquid to pass. Kurihara fails to teach the belt filter comprises different zones for conveying the mixture successively under partial vacuum to withdraw a liquid phase, but teaches that the washing liquid can be recovered from the recovery line and the recovered washing liquid can be further passed through the filter multiple times ([0129]). 
Therefore, it would have been obvious to one of ordinary skill in the art for the belt filter of Kurihara to comprise multiple zones for withdrawing liquid.
LeHoux teaches a solid/liquid separation process for treating biomass, wherein the solid/liquid separation process comprises a filtration device with a co-current or counter-current configuration in single or multiple stages, corresponding to applicant’s zones. LeHoux further teaches that the solid/liquid separation step involved performing the extraction and washing by conveying the mixture under vacuum to separation the solid and liquid ([0044]-[0069]). 
It would have been obvious to one of ordinary skill in the art to have the solid/liquid separation step of Kurihara be performing using multiple stages under vacuum as such technique is well known in the art to separating solid from liquid biomass as taught by LeHoux. Performing the extraction of Kurihara under vacuum in multiple stages would yield the predictable result of ensuring efficient extraction by reducing the capital cost and energy requirements as taught by LeHoux ([0069]).
Further, it would have been obvious to one of ordinary skill in the art to conveying the mixture of Kurihara successively on different zones under partial vacuum for the same reasons as stated above, to ensure efficient extraction by reducing the capital cost and energy requirements as taught by LeHoux ([0069]).
Therefore, the combination of the prior art suggested the use of a continuous process comprising a continuous mixer and gauze belt filter functioning counter-currentwise. 
Both Kurihara and LeHoux are in the same field of applicant’s endeavor, and therefore it would have been obvious to modify the process of Kurihara using known methods and techniques as taught by LeHoux. 

Applicant’s arguments regarding unexpected results are not found persuasive as Kurihara recognizes the importance of adjusting the processing parameters. Kurihara teaches that the operating parameters (e.g. type of filter material, number of separation passes, etc.) can be selected so that the liquid phases have a certain concentration ([0125]-[0129]).
With respect to the exact concentration, it would have been obvious to one of ordinary skill in the art to vary the operating parameters of the separation steps to achieve a desired concentration. It is well known in the art that the type of filter material and number of filter passes will affect the final concentration and therefore it is well within the ordinary skill in the art to vary the operating parameters through routine experimentation to results in a desired concentration. 
Further stated stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Additionally, the data provided by applicant appears to be specific to certain solids content of the pretreated biomass. It if not clear if such results occur across varying ranges of solids content as the claim is not specific to a pretreated biomass solids content. Therefore, such results are not commensurate in scope with the claims. 
Further, as the prior art recognizes adjusting the processing parameters to achieve a desired liquid phase concentration, it is well within the ordinary skill in the art to arrive at a final concentration through routine experimentation. 
For the reasons stated above, a 103 rejection is maintained. 


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A COX/Primary Examiner, Art Unit 1791